DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. Chinese Patent No. CN 104331848 A
	Regarding Claim 1, Lu teaches a management apparatus (Abstract and Para 4, handheld terminal that collect, sends collection instruction and display three dimensional effect graph construction and data of the substation ) for electronic equipment (Para 21 and 26 and Fig. 2, substation) comprising: 
	a detector (Para 24, the sensor of the device side comprises a camera, a smell sensor, an illuminance sensor and a noise sensor, the environmental sensor comprises 
	a display (Para 5, handheld terminal display i.e., display), presenting information (Para 5, the handheld terminal display three-dimensional effect graph construction and data of the substation); and 
	a processor (handheld device inherently has a processor), coupled to the display and the detector (Para 4 and 27 handheld device displays Para 24 showing handheld device having a detector), and the processor being configured to: 
	identify, the electronic equipment (Para 20 Step S03, substation) according to the detected data of the electronic equipment (Para 20 and Step S03, using the data automatic collecting equipment to collect the data of each power device in substation i.e., identify the electronic equipment according to the detected data of the electronic equipment), 
	the detected data including an image of the electronic equipment (Para 13, hand-hold terminal to take the field pictures, with the basic three-dimensional frame image of substation i.e., image of the electronic equipment); 

	the electronic equipment information including at least one of specification information, asset information, operation state and operation configuration (Para 20, Step S03, collecting the data comprises collecting device operation state information i.e., operation state, device model number i.e., asset information and the collection device in the position information of the transformer substation; and 
	display the electronic equipment information on the display (Para 20 and Step S05, the handheld terminal display three-dimensional effect graph construction and data of the substation i.e., display the electronic equipment information on the display).
	Regarding Claim 2, Lu teaches wherein the detected data further includes one of sound and position information of the management apparatus, while the processor is configured to: identify the electronic equipment conformed to the sound, or compare adjacent electronic equipment recorded on an electronic map according to the position information (Para 20 Step S03 and S04 and also see Para 26).
	Regarding Claim 3, Lu teaches wherein the processor is configured to: obtain work order information according to the detected data, the work order information being related to construction or maintenance and operation of the electronic equipment; 
	Regarding Claim 4, Lu teaches wherein the processor is configured to: identify an equipment defect according to the detected data, the equipment defect being related to a construction fault or an equipment trouble; and  obtain corresponding solution information according to the equipment defect (Para 28, the handheld terminal to generate fault device position).
	Regarding Claim 5, Lu teaches wherein the processor is configured to: select a spatial model according to the identified result; construct the spatial model on a background image, the background image being one of a virtual image or a real-time image; and combine the spatial model with the background image to present on the display (Para 20).
	Regarding Claim 6, Lu teaches wherein the processor is configured to: select an initial framework; construct a main body based on the initial framework and reserve a component space in the main body; select at least one object placed in the component space of the main body; re-construct the main body in response to insufficiency of the component space; and preserve the at least one object and corresponding data by classification (Para 26-27). 

	Regarding Claim 7, Lu teaches wherein the processor is configured to: present the spatial model on the display in micro-scale in response to an magnifying operation (Para 26 and 27).
	Regarding Claim 8, Lu teaches further comprising:

	Regarding Claim 9, Lu teaches wherein the processor is configured to: construct a spatial model based on the detected data; and analyze and repair the spatial model (Para 26 and 27).
	Regarding Claim 10, Lu teaches wherein the processor is configured to: obtain information about different brands or models or a specification comparison sheet for the identified result of the electronic equipment (Para 27). 
	Regarding Claim 11, it has been rejected for the same reasons as claim 1.
	Regarding Claim 12, it has been rejected for the same reasons as claim 2.
	Regarding Claim 13, it has been rejected for the same reasons as claim 3.
	Regarding Claim 14, it has been rejected for the same reasons as claim 4.
	Regarding Claim 15, it has been rejected for the same reasons as claim 5.
	Regarding Claim 16, it has been rejected for the same reasons as claim 6.
	Regarding Claim 17, it has been rejected for the same reasons as claim 7.
	Regarding Claim 18, it has been rejected for the same reasons as claim 8.
	Regarding Claim 19, it has been rejected for the same reasons as claim 9.
	Regarding Claim 20, it has been rejected for the same reasons as claim 10. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daitou et al. Pub. No. US 20190004507 A1 - EQUIPMENT MANAGEMENT APPARATUS, EQUIPMENT MANAGEMENT SYSTEM, COMPUTER READABLE MEDIUM, AND EQUIPMENT MANAGEMENT METHOD
Buca Pub. No. US 20180293551 A1 - INTEGRATED ASSET INTEGRITY MANAGEMENT SYSTEM
Ogura Pub. No. US 20140005838 A1 - MANAGEMENT APPARATUS FOR AIR-CONDITIONING SYSTEM
Azieres et al. Patent No. US 6646564 B1 - System and method for remote management of equipment operating parameters
WO 2021183976 A1 - USER EXPERIENCE CONTAINER LEVEL IDENTITY FEDERATION AND CONTENT SECURITY
CA 3051298 A1 - DISPLAYING CONTENT ON AN ELECTRONIC DISPLAY BASED ON AN ENVIRONMENT OF THE ELECTRONIC DISPLAY
CA 3029252 A1 - SYSTEMS AND METHODS FOR HEALTH DATA VISUALIZATION AND USER SUPPORT TOOLS FOR CONTINUOUS GLUCOSE MONITORING
	Research on the Remote Monitoring and Fault Diagnosis System for Equipment – 2008
	Power Monitoring Devices: Trends in Power Automation – 1993

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647